DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 06/28/2022.
Claims 1, 3, 8-11, 13, 15-16 and 21-22 have been amended.
Claims 1-23 are pending.
Claims 1-23 are rejected.

Response to Arguments
In Remarks filed on 06/28/2022, Applicant substantially argues:
The applied references fail to disclose the amended limitation of claim 1, and similarly amended claims 8 and 15, of providing hierarchical addresses comprising a first and second device ID of two different memory components of different memory types and the host ID through which access to the memory components is provided to the host in response to a request for block device allocation. In particular, Applicant points to the Miwa reference as the recited assignment-destination host ID does not include the first and second hierarchical addresses comprising the first and second device IDs as recited in the current claim language. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
The applied references fail to disclose the limitations of dependent claims 2-7, 9-14, and 16-23 by virtue of dependency on respective independents for the reasons identified above. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated June 28, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the first, second, and third memory components being associated with multiple of the pool of memory devices”. Herein there is a missing term related to “multiple” of the pool and it appears that it should be “multiple memory devices of the pool of memory devices”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103

Claims 1-2, 4, 6-9, 11, 13-15, 17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2013/0132641) in view of Aston et al. (US 8,843,459) and further in view of Thatcher et al. (US 2011/0060887).

Regarding claim 1, Suzuki discloses, in the italicized portions, a method comprising: receiving, from a host system among a pool of host systems, a request to construct a block device comprising an allocation of memory, the pool of host systems being couple to a pool of memory devices ([0066] The storage system 101 is provided with one or a plurality of storage controllers 121 (four storage controllers in the example shown in the figure). Each of the storage controllers 121 are provided with a host interface 106 that is coupled to one or a plurality of hosts 103, a disk interface 107 that is coupled to one or a plurality of storage devices (a plurality of FM modules 110 and a plurality of HDDs 112 in the example shown in the figure), a processor 108, and a memory 109. [0107] The virtual LU 632 is managed by the Thin Provisioning function of the storage system 101. The Thin Provisioning function is one of storage virtualization techniques and is a function for allocating a storage capacity on a request from the host 103.); selecting a plurality of memory devices from a pool of memory devices; selecting a plurality of memory components of two or more different component media types among the plurality of memory devices; aggregating the plurality of memory components to implement the block device comprising the allocation of memory ([0062] The storage system provides a virtual logical volume (hereafter referred to as a virtual LU) that conforms to Thin Provisioning and is provided with a Volume Pool (hereafter referred to as a pool) that is configured by a plurality of virtual pages. The virtual LU is divided into a plurality of LU regions and managed. The storage system allocates a free virtual page (a virtual page in the state in which the virtual page can be allocated) of a plurality of virtual pages to an LU region of a write destination. A pool is configured by a plurality of virtual page groups of different hierarchies (typically an access performance and/or reliability). A virtual page group is one pool LU or a plurality of pool LUs. A pool LU is a normal LU that configures a pool (an LU of a type other than a virtual LU). The pool LU can be a logical volume based on at least one storage device (such as an FM module and/or an HDD (Hard Disk Drive) described later) that is included in the storage system, or can be a virtual logical volume to which a logical volume of an external storage system that is coupled to a storage system is mapped (that is, a logical volume that conforms to a so-called storage virtualization technique).); and providing, to the host system from which the request is received, hierarchical addresses to be used to access the plurality of memory components implementing the block device comprising the allocation of memory, … ([0075] The storage system 101 is coupled to the host 103 via a SAN 102. More specifically, each of the storage controllers 121 and the host 103 are coupled to each other via the host interface 106 by the SAN 102. The storage system 101 is also provided with a connection path for communicating data and control information with each other (not shown). A communication network of other type can also be adopted as substitute for the SAN 102. [0080] The switch 214 is coupled to a processor 215, a RAM 213, a data compression/extension unit 218, a data buffer 216, a disk interface 211, and an FM interface 217 in the FM controller 210, and execute a routing of data between devices by an address or an ID. [0083] The processor 215 is coupled to each device in the FM controller 210 via the switch 214, and controls the entire of the FM controller 210 based on a program 119 and the management information 118 that have been stored into the RAM 213. Moreover, the processor 215 monitors the entire of the FM controller 210 by a function of a periodic information acquisition and a function of an interrupt receiving. The processor 215 transmits a read/write request that has been received by the disk interface 211 to the FM interface 217. At this time, the processor 215 converts an LBA of a request target into a physical address (hereafter referred to as a PBA: Physical Block Address) of the FM chip 220.). Herein it is disclosed by Suzuki a plurality of memory devices for provision to a host system of a plurality of hosts for allocation purposes. This may be further noted in Figure 1 of Suzuki as the plurality of FM Module 110 and HDD 112 as presented in a hierarchical system. Allocated memory from the plurality of devices is provided to the host for access via address or ID. The allocated memory forms virtual volumes which constitute the block device considered by the host device requesting allocation. While Suzuki discloses servicing a plurality of hosts via using addressing to specific memory devices, Suzuki does not explicitly disclose that the memory components are of two or more different media types and the hierarchical addresses comprise a first hierarchical address of the hierarchical addresses comprising a device ID of a memory device comprising memory components having a media type of the two or more different component media types and a second hierarchical address of the hierarchical addresses comprising another device ID of another memory device comprising memory components having a different media type of the two or more different component media types, and at least one host ID of at least one host system other through which the memory device and the other memory device are accessible to the host system form which the request is received. Regarding the different memory component media types, Aston discloses in Column 4, lines 8-20 and Column 8, lines 21-35 “[Col. 4 ln. 8-20] In accordance with another aspect of the invention there is provided a method for converting a single-tiered filesystem into a multi-tiered filesystem, where the single-tiered filesystem stores filesystem metadata and user files in disk storage representing a first storage tier. The method involves allocating storage for the filesystem from a pool of solid state storage, the allocated storage representing a second storage tier; aggregating the allocated storage and the disk storage into a contiguous filesystem storage space such that at least two regions of the contiguous filesystem storage space are associated with different storage tiers; and upon creation of a new user file by the filesystem, storing user metadata associated with the new user file in the solid state storage and storing user data associated with the new user file in the disk storage, so that at least one user file remains stored entirety in disk storage and the new user file is split between the disk storage and the solid state storage. [Col. 8 ln. 21-35] In embodiments of the present invention, the file storage system logically divides storage from multiple types of storage devices into different storage tiers and integrates storage from multiple storage tiers into a single filesystem. For convenience, such an integrated filesystem is referred to hereinafter as a "multi-tiered file system" or "MTFS." An MTFS can be created from scratch, or a single-tier filesystem can be converted to an MTFS (e.g., by associating the existing storage with one tier and adding storage from another tier to the filesystem, as discussed below). Because the MTFS integrates the various types of storage devices into a single filesystem space, blocks of storage in different tiers can be referenced in the same way that blocks of storage are referenced in a single-tier filesystem, e.g., using offsets, block numbers, or other references within the filesystem space.” Herein it is disclosed by Aston that the allocations provided in response to the request are of different types. In this case, the types may be classified into tiers and represent a multi-tiered system. This thereby provides differing configurations for meeting data requirements best suited for storage purposes regarding performance. This is further supported by Aston in Column 10, line 46 through Column 11, line 7 wherein access speed may be a consideration for using the different media types as part of the allocation. Regarding the device and host IDs, Thatcher discloses in Paragraphs [0093], [0194], and [0211] “[0093] In one embodiment, the master allocation manager 124 manages storage space allocation at a high level. For example, the master allocation manager 124 may allocate a storage capacity to each client 110. The master allocation manager 124 may then coordinate with each storage system 102a-n to allocate and manage logical identifiers for each of the clients 110. In one embodiment, the master allocation manager 124 manages storage space at a high level, allocating storage capacities, placing limits on storage capacity, assigning storage systems 102 or storage devices 106 to clients 110, etc. while the storage systems 102 manage and allocate at a lower level by tracking and allocating logical identifiers and mapping logical identifiers to physical locations. The master allocation manager 124 sends allocation requests, physical capacity requests, allocation queries, etc. to the storage systems 102a-n and receives replies that enable the master allocation manager 124 to manage logical space. One of skill in the art will recognize other ways for a master allocation manager 124 to integrate with storage systems 102 that allocate and manage logical identifiers. [0194] The allocation request may include a logical allocation request or may include a request to store data. In the case of a logical allocation request, the request is typically a request for LIDs to be allocated to a client 110. In the case of a request to store data, one or more LIDs are allocated to a client 110 or file server 114/file system, and are assigned, which may comprise associating the LIDs with storage locations comprising the data. In one embodiment, the LIDs are assigned to the data at the time of allocation (e.g., the allocation request may comprise a request to store data). In another embodiment, where the allocation request is separate from a request to store data, allocating LIDs to the data may be in a separate step from assigning the LIDs to the data. [0211] While it is common that logical identifiers are logical block addresses, in the apparatus 400 of FIG. 4 logical identifiers can be much more. A logical identifier can be a logical address ("LA"), a logical block address ("LBA"), a file name, a file address, an object identifier, an inode, an index, etc. Where the storage system 102, server 108, etc. uses a 64 or 128 bit address to represent LIDs, the possible logical identifiers for addressing this logical space (i.e. logical space) becomes enormous. Certain amount of bits in an address may be dedicated to a logical space and other bits in the address may carry other information, such as identification of a client, error correction information, attributes relating the data request such as the priority, data type, integrity requiremenst etc.” Herein it is disclosed by Thatcher that in responding to allocation requests, storage devices may be assigned to clients, otherwise determined to be analogous to hosts, and corresponding identifier information is provided to the client for addressing purposes. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a host ID and storage IDs as a part of the addressing in order to identify a host from a plurality of hosts for security purposes and improving system performance as well as increase useful lifetime of devices in a distributed manner (Thatcher [0163]). Suzuki, Aston, and Thatcher are analogous art because they are from the same field of endeavor of managing memory access. The Examiner notes the recitation of “memory components” from the plurality of memory devices does not strictly limit the language in a way that differentiates between different tiers of storage as is represented in a multi-tiered storage system by different storage types such as hard disk drives and flash storage. If the intended recitation is such that the memory components are to be limited to the configuration of the storage devices themselves, additional clarification is necessary to distinguish from tiered storage as one of ordinary skill in the art would recognize providing different memory components of two or more media types.
Regarding claim 2, Suzuki discloses the method of claim 1, further comprising: receiving an indication, from the host system, specifying needs of the allocation of memory; and wherein selecting the plurality of memory devices and the plurality of memory components includes matching the needs of the allocation of memory with media types of the memory components, and wherein the needs of the allocation of memory include two or more of capacity, performance, endurance, or power consumption ([0115] For the RAID Group 601, a bit cost, a write cost, and a performance are different depending on a RAID configuration and/or a type of a device that configures RAID. As described above, a bit cost is a cost that is required for continuing to hold data per bit. A write cost is a cost that is required for updating data per unit capacity (per 1 GB for instance). A performance is an I/O performance in a quintessential way, and is a response time (a time length from receiving a request to returning a response) as a concrete example. [0117] The storage controller 121 recognizes at least one difference of a bit cost, a write cost, and a performance, and modifies the RAID Group 601 that is allocated to the virtual LU 632. This modification is carried out by inputting a policy from the management apparatus 104 or the host 103 by a user for instance. The policy can be an operation rule in which "the RAID Group #1 is allocated to a virtual LU that is provided with a high performance on a priority basis" or "the RAID Group #3 and/or the RAID Group #4 that are provided with a low bit cost and/or a low write cost are allocated to a virtual LU that is provided with a low operation cost" and/or can be an operation rule in which "the RAID Group #1 is allocated to a region that is provided with a high read frequency in each virtual LU on a priority basis and the RAID Group #3 is allocated to a region that is provided with a low read frequency".) (Emphasis added). Noted herein, the allocation of memory may be managed by a policy that is set by the host.
Regarding claim 4, Suzuki discloses the method of claim 1, further comprising: migrating a first portion of the allocation of memory from a first memory component of the plurality of memory components to a second memory component on a second of the pool of memory devices, wherein the migrating is triggered by: changes in one or more of performance, capacity, and power consumption needs of the host system, an indication that a first memory device of the plurality of memory devices has reached an endurance level threshold, or an indication of a failure of the first memory component ([0267] In order to make the storage system 101 to be provided with a high performance, data that is provided with a high read/write frequency is stored into a storage device that is provided with a high performance in general. This is implemented by the corresponding of a suitable virtual page to the virtual LU 632. For instance, although a first virtual page that has been allocated to the virtual LU 632 is a virtual page based on a storage device that is provided with a low performance, a read/write frequency of the virtual page (that is, a read/real write data amount for every "period of a VLU/VP mapping modification") is high. In this case, the storage controller 121 copies data in the first virtual page to the second virtual page based on a storage device that is provided with a performance higher than that of a storage device that is a basis of the first virtual page, and allocates the second virtual page as substitute for the first virtual page to a virtual LU LBA region of an allocated destination of the first virtual page. By this configuration, the storage system 101 can be made to be provided with a high performance.). Herein it is disclosed that data migration may be performed on a performance basis.
Regarding claim 6, Suzuki and Thatcher further disclose the method of claim 1, further comprising: selecting first, second, and third memory components from among the plurality of memory components; using the first, second, and third memory components as a redundant array of independent memory components (RAIMC) across memory devices (Suzuki [0068] The storage controller 121 is provided with a function for creating a parity in accordance with a RAID (Redundant Array Inexpensive Disk) and a function for restoring data by using a parity in accordance with a RAID, and manages devices such as a plurality of FM modules 110 and a plurality of HDDs 112 as a RAID Group in any unit.); providing, to the host system, a hierarchical address to be used to access the first memory component, the hierarchical address comprising a host ID of an associated host system and a device ID of an associated memory device; duplicating, to the second and third memory components, data accesses addressed to the first memory component; and storing, for each data element of the third memory component, a parity reflecting an exclusive-OR (XOR) of corresponding elements of the first and second memory components (Suzuki [0069] The description of this paragraph is an explanation of an example in the case in which a read/write of data is carried out to a storage region that conforms to the RAID Group that requires the parity. In the case in which a write request from the host 103 to an LU is received, the storage controller 121 creates a parity that is corresponded to a RAID level of the RAID Group that is a basis of a storage region of a write destination (for instance, a storage region of a normal LU or a virtual page that is allocated to a virtual LU), and writes data that conforms to the write request and a parity that has been created to a plurality of nonvolatile semiconductor storage devices (HDDs or FM modules) that configure the RAID Group. And Thatcher [0093] and [0211]), and wherein a value of '1' of the parity indicates a data error (Suzuki [0069] In the case in which a read request from the host 103 to an LU is received, the storage controller 121 reads data and a parity from a plurality of nonvolatile semiconductor storage devices that configure the RAID Group that is a basis of a storage region of a read source (for instance, a storage region of a normal LU or a virtual page that is allocated to a virtual LU), and judges whether or not the data that has been read suffers a data loss. In the case in which a data loss is not detected, the storage controller 121 transfers the data that has been read to the host 103. In the case in which a data loss is detected, the storage controller 121 restores data by using a parity that has been read and transfers the data that has been restored to the host 103.). Herein it is disclosed the implementation of creating a parity in accordance with RAID and the functionality of using the parity to detect a data error. The RAIMC is found to be analogous to RAID.
Regarding claim 7, Suzuki discloses the method of claim 1, wherein the plurality of memory components are heterogeneous non- volatile memory components, including two or more of: single-level cell (SLC) NAND flash, multi- level cell (MLC) NAND flash, triple-level cell (TLC) NAND flash, and quad-level-cell (QLC) NAND flash, three-dimensional cross-point, ReRAM, and NRAM ([0153] The storage device column 1002 is a field for storing a type of a storage device. The storage device column 1002 stores a type of a storage device such as an SLC (FM module), an MLC (FM module), an HDD, and a Tape. However, the present invention is not restricted to these types of storage devices. In the case in which a storage device that utilizes a DRAM (Dynamic Random Access Memory), an MRAM (Magnetoresistive Random Access Memory), a ReRAM (Resistance Random Access Memory), or a PRAM (Phase Change Random Access Memory as a semiconductor storage medium is used for instance, a type of the storage device can also be stored into the storage device column 1002.). Herein a plurality of memory types may be utilized as storage devices. 
Regarding claim 8, Suzuki discloses, in the italicized portions, a system comprising: a pool of host system coupled to a pool of memory devices ([0066]); and a processing device coupled to the pool of memory devices and the pool of host systems, to: receive, from a host system among the pool of host systems, a request to construct a block device comprising an allocation of memory, select a plurality of memory devices from the pool of memory devices, select a plurality of memory components of two or more different component media types among the pool of memory devices, aggregate the plurality of memory components to implement the block device comprising the allocation of memory ([0062] and [0107]), and provide, to the host system from which the request is received, hierarchical addresses to be used to access the plurality of memory components implementing the block device comprising the allocation of memory, … ([0075] and [0080] and [0083]). While Suzuki discloses servicing a plurality of hosts via using addressing to specific memory devices, Suzuki does not explicitly disclose that the memory components are of two or more different media types and the hierarchical addresses comprise a first hierarchical address of the hierarchical addresses comprising a device ID of a memory device comprising memory components having a media type of the two or more different component media types and a second hierarchical address of the hierarchical addresses comprising another device ID of another memory device comprising memory components having a different media type of the two or more different component media types, and at least one host ID of at least one host system other through which the memory device and the other memory device are accessible to the host system form which the request is received. Regarding the different memory component media types, Aston discloses in Column 4, lines 8-20 and Column 8, lines 21-35 that the allocations provided in response to the request are of different types. In this case, the types may be classified into tiers and represent a multi-tiered system. This thereby provides differing configurations for meeting data requirements best suited for storage purposes regarding performance. This is further supported by Aston in Column 10, line 46 through Column 11, line 7 wherein access speed may be a consideration for using the different media types as part of the allocation. Regarding the device and host IDs, Thatcher discloses in Paragraphs [0093], [0194], and [0211] that in responding to allocation requests, storage devices may be assigned to clients, otherwise determined to be analogous to hosts, and corresponding identifier information is provided to the client for addressing purposes. Claim 8 is rejected on a similar basis as claim 1.
Regarding claim 9, Suzuki discloses the system of claim 8, wherein the processing device is further to: receive an indication, from the host system, specifying needs of the allocation of memory; and wherein selecting the plurality of memory devices and the plurality of memory components includes matching the needs of the allocation of memory with media types of the memory components, and wherein the needs of the allocation of memory include two or more of capacity, performance, endurance, or power consumption ([0115] and [0117]). Claim 9 is rejected on a similar basis as claim 2.
Regarding claim 11, Suzuki discloses the system of claim 8, wherein the processing device is further to: migrate a first portion of the allocation of memory from a first memory component of the plurality of memory components to a second memory component on a second of the pool of memory devices, wherein the migrating is triggered by: changes in one or more of performance, capacity, and power consumption needs of the host system, an indication that a first memory device of the pool of memory devices has reached an endurance level threshold, or an indication of a failure of the first memory component ([0267]). Claim 11 is rejected on a similar basis as claim 4.
Regarding claim 13, Suzuki and Thatcher further disclose the system of claim 8, wherein the processing device is further to: select first, second, and third memory components from the plurality of memory components, the first, second, and third memory components being associated with multiple of the pool of memory devices; use the first, second, and third memory components as a redundant array of independent memory components (RAIMC) (Suzuki [0068]); provide, to the host system, a hierarchical address to be used to access the first memory component, the hierarchical address comprising a host ID of an associated host system and a device ID of an associated memory device; duplicate, to the second and third memory components, data accesses addressed to the first memory component; and store, for each data element of the third memory component, a parity reflecting an exclusive- OR (XOR) of corresponding elements of the first and second memory components, and wherein a value of '1' of the parity indicates a data error (Suzuki [0069] and Thatcher [0093] and [0211]). Claim 13 is rejected on a similar basis as claim 6.
Regarding claim 14, Suzuki discloses the system of claim 8, wherein the plurality of memory components are heterogeneous, comprising different types of non-volatile memory components, including two or more of: single- level cell (SLC) NAND flash, multi-level cell (MLC) NAND flash, triple-level cell (TLC) NAND flash, and quad-level-cell (QLC) NAND flash, 3D XPoint, ReRAM, and NRAM (Nano-RAM, a resistive non-volatile random access memory (RAM)) ([0153]). Claim 14 is rejected on a similar basis as claim 7.
Regarding claim 15, Suzuki discloses, in the italicized portions, a non-transitory machine-readable storage medium comprising instructions that, when executed by a processing device ([0076]), cause the processing device to: receive a request to construct an allocation of memory from a host system among a pool of host systems, the pool of host systems being coupled to a pool of memory devices ([0066] and [0107]); select a plurality of memory devices from the pool of memory devices; select a plurality of memory components of two or more different component media types among the plurality of memory devices; aggregate the plurality of memory components to implement the allocation of memory ([0062]); and provide, to the host system from which the request is received, hierarchical addresses to be used to access the plurality of memory components implementing the allocation of memory, … ([0075] and [0080] and [0083]). While Suzuki discloses servicing a plurality of hosts via using addressing to specific memory devices, Suzuki does not explicitly disclose that the memory components are of two or more different media types and the hierarchical addresses comprise a first hierarchical address of the hierarchical addresses comprising a device ID of a memory device comprising memory components having a media type of the two or more different component media types and a second hierarchical address of the hierarchical addresses comprising another device ID of another memory device comprising memory components having a different media type of the two or more different component media types, and at least one host ID of at least one host system other through which the memory device and the other memory device are accessible to the host system form which the request is received. Regarding the different memory component media types, Aston discloses in Column 4, lines 8-20 and Column 8, lines 21-35 that the allocations provided in response to the request are of different types. In this case, the types may be classified into tiers and represent a multi-tiered system. This thereby provides differing configurations for meeting data requirements best suited for storage purposes regarding performance. This is further supported by Aston in Column 10, line 46 through Column 11, line 7 wherein access speed may be a consideration for using the different media types as part of the allocation. Regarding the device and host IDs, Thatcher discloses in Paragraphs [0093], [0194], and [0211] that in responding to allocation requests, storage devices may be assigned to clients, otherwise determined to be analogous to hosts, and corresponding identifier information is provided to the client for addressing purposes. Claim 15 is rejected on a similar basis as claim 1.
Regarding claim 17, Suzuki discloses the non-transitory machine-readable storage medium of claim 15, wherein the instructions further cause the processing device to: migrate a first portion of the allocation of memory from a first memory component of the plurality of memory components to a second memory component on a second of the pool of memory devices, wherein the migrating is triggered by: changes in one or more of performance, capacity, and power consumption needs of the host system, an indication that a first memory device of the plurality of memory devices has reached an endurance level threshold, or an indication of a failure of the first memory component ([0267]). Claim 17 is rejected on a similar basis as claim 4.
Regarding claim 19, Suzuki and Thatcher further disclose the non-transitory machine-readable storage medium of claim 15, wherein the instructions further cause the processing device to: select first, second, and third memory components from among the plurality of memory components, the first, second, and third memory components being included in a same memory device; use the first, second, and third memory components as a redundant array of independent memory components (RAIMC) (Suzuki [0068]); provide, to the host system, a hierarchical address to be used to access the first memory component, the hierarchical address comprising a host ID of an associated host system and a device ID of an associated memory device; duplicate, to the second and third memory components, data accesses addressed to the first memory component; and store, for each data element of the third memory component, a parity reflecting an exclusive- OR (XOR) of corresponding elements of the first and second memory components, and wherein a value of '1' of the parity indicates a data error (Suzuki [0069] and Thatcher [0093] and [0211]). Claim 19 is rejected on a similar basis as claim 6.
Regarding claim 20, Suzuki discloses the non-transitory machine-readable storage medium of claim 15, wherein the plurality of memory components are heterogeneous, comprising different types of non-volatile memory components, including two or more of: single-level cell (SLC) NAND flash, multi-level cell (MLC) NAND flash, triple-level cell (TLC) NAND flash, and quad-level-cell (QLC) NAND flash, 3D XPoint, ReRAM, and NRAM (Nano-RAM, a resistive non-volatile random access memory (RAM)) ([0153]). Claim 20 is rejected on a similar basis as claim 7.
Regarding claim 21, Suzuki and Thatcher further disclose the method of claim 1, further comprising: maintaining, in a data structure, data indicating amounts of memory component media types at the at least one host system available to the pool of host systems (Thatcher [0194-0195]). Herein it is disclosed that the capacity module contains data describing the respective memory pools and extent of use of each. In particular, the host ID may be identified and the associated pool of memory wherein the current use of the pool may be discerned. When viewed in context with Suzuki, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the memory pools may be viewed as being available at the associated host ID.
Regarding claim 22, Thatcher further discloses the method of claim 1, further comprising: communicating, over a bus, data indicating amounts of memory component media types at the at least one host system available to the pool of host systems ([0120-0121]). Herein it is disclosed storage controllers communicate over data buses to transmit information including metadata pertaining to the storage devices.
Regarding claim 23, Suzuki and Thatcher further disclose the method of claim 1, wherein each host system of the pool of host systems manages a different memory subsystem, and each different memory subsystem comprises at least one memory device of the pool of memory devices (Thatcher Figure 1C and corresponding disclosure). Herein it is disclosed that the memory available in the system may be organized into pools. Each server has a corresponding set of storage devices associated with it as depicted in Figure 1C. When viewing Figure 1C, it may be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that each device may be assigned a particular subsystem ID thereby representing different memory devices per host ID.

Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Aston and further in view of Thatcher and still further in view of Frolikov (US 2019/0227921).

Regarding claim 3, Suzuki discloses the method of claim 1, further comprising: receiving one or more triggers calling for dynamically modifying the allocation of memory ([0117]). Herein it is disclosed by Suzuki that in order to optimize performance, allocation of memory may be modified in order to locate data in optimal regions. Suzuki, Aston and Thatcher do not explicitly disclose the following limitations: expanding the allocation of memory, when one or more triggers indicate one or more of increased capacity requirements, increased performance requirements, or increased power budget, by selecting an additional memory component from among the plurality of memory devices or from another memory device of the pool of memory devices, or from an additional memory device being added to the pool of memory devices, or from an added memory device in another host system being added to the pool of host systems, and aggregating the additional memory component with the plurality of memory components already implementing the allocation of memory; and contracting the allocation of memory, when the one or more triggers indicate one or more of decreased capacity requirements, decreased performance requirements, and decreased power budget, by selecting and deallocating either one of the plurality of memory components or one of the plurality of memory devices and any of the plurality of memory components contained therein. Regarding the expanding and contracting of allocation, Frolikov discloses in Paragraph [0030] “The storage device initially allocates a portion of the quota for the named set of logical addresses. As the need of storage resource increases in the account, the storage device dynamically increases the allocated portion of the quota via adjusting a map of logical addresses until the quota is reached. When the quota is modified, the map can also be modified to dynamically adjust the size of the named set of logical addresses. Thus, storage spaces allocated from the same storage device to different accounts can be separated as different named sets of logical addresses that define different namespaces respectively for the accounts. The namespaces can be dynamically adjusted according to the usage needs in the respective accounts through dynamical adjustments of block-by-block mapping of logical addresses in the storage device.” Additionally, Frolikov discloses in Paragraph [0311] “In some instances, when the data storage need of the account (e.g., 531) decreases, the controller (107) of the storage device (103) may automatically reduce the size of the mapped portion of the namespace (522) by removing from the namespace map (521) an identifier of a block of logical addresses that are defined in the capacity (220) of the storage device (103).” Herein it is disclosed by Frolikov the dynamic allocation of memory capacity according to the observed data characteristics which may otherwise be interpreted as capacity requirements. Furthermore, it is noted that Suzuki discloses allocation modification based on performance requirements. In would be obvious to one of ordinary skill in the art to modify the disclosure of Suzuki of modifying the allocation of memory through expansion and reduction based on the identified conditions in order to improve efficiency of storage capacity usage (Frolikov [0036]). Suzuki, Aston, Thatcher and Frolikov are analogous art because they are from the same field of endeavor of managing nonvolatile memory resource allocation.
Regarding claim 10, Suzuki discloses the system of claim 8, wherein the processing device is further to: receive one or more triggers calling for dynamically modifying the allocation of memory ([0117]). Herein it is disclosed by Suzuki that in order to optimize performance, allocation of memory may be modified in order to locate data in optimal regions. Suzuki, Aston and Thatcher do not explicitly disclose the following limitations: expand the allocation of memory, when one or more triggers indicate one or more of increased capacity requirements, increased performance requirements, or increased power budget, by selecting an additional memory component from among the pool of memory devices or from another memory device of the pool of memory devices, or from an additional memory device being added to the pool of memory devices, or from an added memory device in another host system being added to the pool of host systems, and aggregating the additional memory component with the plurality of memory components already implementing the allocation of memory; and contract the allocation of memory, when the one or more triggers indicate one or more of decreased capacity requirements, decreased performance requirements, and decreased power budget, by selecting and deallocating either one of the plurality of memory components or one of the pool of memory devices and any of the plurality of memory components contained therein. Regarding the expanding and contracting of allocation, Frolikov discloses in Paragraph [0030] and [0311] the dynamic allocation of memory capacity according to the observed data characteristics which may otherwise be interpreted as capacity requirements. Claim 10 is rejected on a similar basis as claim 3.
Regarding claim 16, Suzuki discloses the non-transitory machine-readable storage medium of claim 15, wherein the instructions further cause the processing device to: receive one or more triggers calling for dynamically modifying the allocation of memory ([0117]). Herein it is disclosed by Suzuki that in order to optimize performance, allocation of memory may be modified in order to locate data in optimal regions. Suzuki, Aston and Thatcher do not explicitly disclose the following limitations: expand the allocation of memory, when one or more triggers indicate one or more of increased capacity requirements, increased performance requirements, or increased power budget, by selecting an additional memory component from among the plurality of memory devices or from another memory device of the pool of memory devices, or from an additional memory device being added to the pool of memory devices, or from an added memory device in another host system being added to the pool of host systems, and aggregating the additional memory component with the plurality of memory components already implementing the allocation of memory; and contract the allocation of memory, when the one or more triggers indicate one or more of decreased capacity requirements, decreased performance requirements, and decreased power budget, by selecting and deallocating either one of the plurality of memory components or one of the plurality of memory devices and any of the plurality of memory components contained therein. Regarding the expanding and contracting of allocation, Frolikov discloses in Paragraph [0030] and Paragraph [0311] the dynamic allocation of memory capacity according to the observed data characteristics which may otherwise be interpreted as capacity requirements. Claim 16 is rejected on a similar basis as claim 3.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Aston and further in view of Thatcher and still further in view of Ellis et al. (US 2016/0019137).

Regarding claim 5, Suzuki discloses, in the italicized portions, the method of claim 1, further comprising: rebuilding the allocation of memory in response to a trigger indicating changing needs of the host system by: selecting a new plurality of host systems from the pool of host systems, the new plurality of host systems comprising: selecting a new plurality of memory devices from the pool of memory devices; selecting a new plurality of memory components comprising up to two or more different media types from among the new plurality of memory devices; aggregating the new plurality of memory components to build a new allocation of memory; and providing, to the host system, hierarchical addresses to be used to access the new plurality of memory components implementing the new allocation of memory, the hierarchical addresses each comprising a device ID of an associated memory device ([0062] and [0075] and [0080] and [0083]), wherein the changing needs of the host system comprise one of a newly requested geometry, a need to implement tiering, and a need to implement caching. Suzuki discloses the steps in order to select, aggregate and provide memory allocation. Suzuki, Aston and Thatcher do not explicitly disclose rebuilding the allocation in response to a changing need of the host system; however, Ellis discloses in Paragraph [0068] “The method includes detecting (304) satisfaction of one or more memory reallocation trigger conditions. For example, memory reallocation trigger conditions prompt assessment of the current memory allocation and adjusting the ratio of memory portions formatted with the first storage density to memory portions formatted with the second storage density. In some embodiments, a respective memory reallocation trigger condition is able to be modified by the host (e.g., computer system 110, FIG. 1). In some embodiments, a respective memory reallocation trigger condition is able to be modified by data storage system 100 (e.g., by erase block mode manager 129).” Herein it is disclosed that memory may be reallocated to the host corresponding to a trigger condition being met. In particular, newly requested geometry is interpreted as the ratio allocation. The originally filed specification does not explicitly define what the geometry is to entail and therefore the ratio of memory portions as disclosed by Ellis is determined to meet the limitation. It would be obvious to one of ordinary skill in the art to modify Suzuki with the reallocation as disclosed by Ellis in order to prolong the useful life of a given memory device for a host system (Ellis [0013]). Suzuki, Aston, Thatcher and Ellis are analogous art because they are from the same field of endeavor of managing nonvolatile memory allocation.
Regarding claim 12, Suzuki discloses, in the italicized portions, the system of claim 8, wherein the processing device is further to: rebuild the allocation of memory in response to a trigger indicating changing needs of the host system by: selecting a new plurality of memory devices from the pool of memory devices, selecting a new plurality of memory components comprising up to two or more different media types from among the new plurality of memory devices, aggregating the new plurality of memory components to build a new allocation of memory, and providing, to the host system, hierarchical addresses to be used to access the new plurality of memory components implementing the new allocation of memory, the hierarchical addresses each comprising a device ID of an associated memory device ([0062] and [0075] and [0080] and [0083]), wherein the changing needs of the host system comprise one of a newly requested geometry, a need to implement tiering, and a need to implement caching. Suzuki discloses the steps in order to select, aggregate and provide memory allocation. Suzuki, Aston and Thatcher do not explicitly disclose rebuilding the allocation in response to a changing need of the host system; however, Ellis discloses in Paragraph [0068] that memory may be reallocated to the host corresponding to a trigger condition being met. In particular, newly requested geometry is interpreted as the ratio allocation. Claim 12 is rejected on a similar basis as claim 5.
Regarding claim 18, Suzuki discloses, in the italicized portions, the non-transitory machine-readable storage medium of claim 15, wherein the instructions further cause the processing device to: rebuild the allocation of memory in response to a trigger indicating changing needs of the host system by: defining a new pool of memory devices by adding or removing zero or more memory devices to or from the pool of memory devices, respectively, selecting a new plurality of memory devices from the new pool of memory devices, selecting a new plurality of memory components comprising up to two or more different media types from among the new plurality of memory devices, aggregating the new plurality of memory components to build a new allocation of memory, and providing, to the host system, hierarchical addresses to be used to access the new plurality of memory components implementing the new allocation of memory, the hierarchical addresses each comprising a device ID of an associated memory device ([0062] and [0075] and [0080] and [0083]), wherein the changing needs of the host system comprise one of a newly requested geometry, a need to implement tiering, and a need to implement caching. Suzuki discloses the steps in order to select, aggregate and provide memory allocation. Suzuki, Aston and Thatcher do not explicitly disclose rebuilding the allocation in response to a changing need of the host system; however, Ellis discloses in Paragraph [0068] that memory may be reallocated to the host corresponding to a trigger condition being met. In particular, newly requested geometry is interpreted as the ratio allocation. Claim 18 is rejected on a similar basis as claim 5.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135